FILED
                           NOT FOR PUBLICATION                              JUN 04 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



MICHAEL TENORE                                   No. 09-15427

              Petitioner - Appellant,            D.C. No. 3:06-cv-03992-CRB

  v.
                                                 MEMORANDUM *
ROSANNE CAMPBELL, WARDEN OF
MULE CREEK STATE PRISON

              Respondent - Appellee.



                    Appeal from the United States District Court
                      for the Northern District of California
                    Charles R. Breyer, District Judge, Presiding

                       Argued and Submitted April 12, 2010
                            San Francisco, California

Before: SCHROEDER and N.R. SMITH, Circuit Judges, and MOODY, District
Judge.**




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable James Maxwell Moody, Senior United States District
Judge for the Eastern District of Arkansas, sitting by designation.
      Michael Tenore, a California state prisoner, appeals the district court's denial

of his 28 U.S.C. § 2254 habeas corpus petition challenging his conviction by bench

trial for forcible rape, aggravated sexual assault on a child and other crimes. We

have jurisdiction pursuant to 28 U.S.C. §2253. We review de novo the district

court’s denial of a habeas petition. Gill v. Ayers, 342 F.3d 911, 917 (9 th Cir. 2003).




      Tenore argues that he did not voluntarily waive his right to a jury trial, that

he was denied his right to confront his accusers, that he had ineffective assistance

of counsel, and that the cumulative impact of the errors denied him due process of

law. He also claims that the district court erred when it denied him an evidentiary

hearing on his habeas claims.

      The California Court of Appeal (on direct appeal) and the California

Superior Court (on habeas review) found that Tenore knowingly and voluntarily

waived his right to a jury trial, see Singer v. United States, 380 U.S. 24, 34 (1965),

and he and his counsel waived his right to confront and cross examine the

witnesses against him, see Wilson v. Gray, 345 F.2d 282, 286 (9 th Cir. 1965). The

record demonstrates that Tenore was fully aware of the scope of his rights to a jury

trial and to confront and cross examine witnesses. Tenore waived these rights

voluntarily as a matter of strategy. The state courts’ decisions were not “contrary


                                           2
to, or involve[] an unreasonable application of, clearly established Federal law, as

determined by the Supreme Court of the United States” nor were they “based on an

unreasonable determination of the facts in light of the evidence presented in the

State court proceeding.” 28 U.S.C. § 2254(d).

      Tenore failed to show that his counsel's actions were outside the range of

professionally competent assistance or that his counsel’s alleged deficient

performance caused prejudice. See Strickland v. Washington, 466 U.S. 668, 687

(1984). The state court's decision rejecting Tenore’s ineffective assistance of

counsel claim, therefore, was not “contrary to, or ... an unreasonable application of,

clearly established Federal law.” 28 U.S.C. § 2254(d)(1).

      Tenore claims that the cumulative impact of the errors denied him his right

to due process of law. The evidence of Tenore’s guilt is overwhelming; thus, the

alleged errors were harmless. Parle v. Runnels, 505 F.3d 922, 927 (9th Cir. 2007).

      Because Tenore failed to raise a colorable claim for relief, we reject

Tenore’s contention that an evidentiary hearing was required with regard to this

matter. See Earp v. Ornoski, 431 F. 3d 1158, 1167 (9 th Cir. 2005).

AFFIRMED.




                                          3